DETAILED ACTION
Papers filed on 04/07/2021 have been received.   The Information Disclosure Statement has been considered on the merits.
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a capacitorless DRAM cell, the cell comprising: a heterostructure comprising one or more semiconducting channel layers and one or more electrically insulating barrier layers, wherein the channel layers and the barrier layers are alternatingly stacked in a first direction; a gate structure adjoining the heterostructure in the first direction, wherein the gate structure buries the heterostructure; a drain structure adjoining the heterostructure in a second direction perpendicular to the first direction; and a source structure adjoining the heterostructure in a direction opposite the second direction.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose a gate stack formed on top of a barrier layer to form a capacitor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12/04/2021

/SON L MAI/Primary Examiner, Art Unit 2827